 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”) is made and entered into as of
December 27, 2012, (the “Effective Date”), by American Eagle Energy Corporation,
a Nevada corporation (“AEEC”), with its principal office in Littleton, Colorado,
and the address for purposes hereof being 2549 West Main Street, Suite 202,
Littleton, Colorado 80120, and AMZG, INC., a Nevada corporation with its
principal office in Littleton, Colorado, and the address for purposes hereof
being 2549 West Main Street, Suite 202, Littleton, Colorado 80120 (“AMZG”;
together with AEEC, collectively the “Debtors”, and each individually “Debtor”),
in favor of MACQUARIE BANK LIMITED, a bank incorporated under the laws of
Australia (“Secured Party”). The address for Secured Party for purposes hereof
is Level 1, 1 Martin Place, Energy Markets Division, Sydney, New South Wales,
2000 Australia, Attention: Legal Risk Management.

 

RECITALS

 

A.           Debtors and Secured Party have entered into that certain ISDA
Master Agreement dated as of December 27, 2012, together with all schedules,
annexes and confirmations in respect thereof (together, as amended, restated,
supplemented or otherwise modified from time to time, the “ISDA”).

 

B.           Debtors executed and delivered to Secured Party that certain
Mortgage, Security Agreement, Fixture Filing, Financing Statement and Assignment
of Production and Revenue (as amended, restated, supplemented or otherwise
modified from time to time, collectively, the “Mortgage”), of even date hereof
granting liens, security interests and other rights in favor of Secured Party in
certain of Debtor’s properties.

 

C.           Debtors executed certain other Credit Support Documents (as defined
in the ISDA) of even date hereof in favor of Secured Party, including, without
limitation, the Three Party Lockbox Agreement Amendment to Cash Management Terms
and Conditions and Lockbox Management Agreement (collectively, the “Lockbox
Documents”), Deposit Account Control Agreement, Notices of Assignment of
Proceeds and Letters in Lieu.

 

D.           To further secure the obligations under the ISDA Documents, Debtors
have agreed to assign and grant to Secured Party, and is assigning and granting,
a security interest in and lien upon all right, title and interest of Debtors in
and to the property hereinafter described.

 

E.           Secured Party has conditioned its obligation to enter into and
extend credit under the ISDA upon, among other things, the execution and
delivery of this Agreement by Debtors, and Debtors have agreed to enter into
this Agreement.

 

 

 

 

AGREEMENTS

 

NOW, THEREFORE, (i) in order to comply with the terms and conditions of the ISDA
and the other ISDA Documents, (ii) for and in consideration of the premises and
the agreements herein contained, and (iii) for other good and valuable
consideration, the receipt and sufficiency of all of which being hereby
acknowledged, Debtors hereby agree with Secured Party as follows:

 

ARTICLE I
DEFINITIONS

 

1.1          Terms Defined Above. As used in this Agreement, each of the terms
defined in the preamble hereto and the above recital paragraphs shall have the
meaning assigned to such term above.

 

1.2          Definitions Contained in the ISDA or the Code. Each capitalized
term used in this Agreement and not defined in this Agreement shall have the
meaning assigned such term in the ISDA, and if not therein defined, such
capitalized term shall have the meaning assigned such term in the Code.

 

1.3          Certain Definitions. As used in this Agreement, each of the
following terms shall have the meaning set forth for such term below, unless the
context otherwise requires:

 

“Assets” means any interest in any kind of property or assets (whether real,
personal, or mixed, tangible or intangible) of any Person.

 

“Code” means the Uniform Commercial Code as presently in effect in the State of
Texas, and as amended from time to time; provided that if by mandatory
provisions of law the perfection or the effect of perfection or non-perfection
of the security interests granted pursuant to Article II, as well as all other
security interests created or assigned as additional security for the Secured
Indebtedness pursuant to the provisions of this Agreement in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of Texas, “Code” means the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection or effect of perfection or non-perfection. Except as otherwise
defined or indicated by the context herein, all terms which are defined in the
Code shall have their respective meanings as used in Articles 8 and 9 of the
Code.

 

“Collateral” means all Assets, including, without limitation, cash or other
proceeds, in which Secured Party shall have a security interest pursuant to
Article II of this Agreement.

 

“Event of Default” means (i)(A) the occurrence of any payment default by any
Debtor hereunder or (B) any other default by any Debtor hereunder which is not
cured within ten (10) business days following any Debtor’s default or the
occurrence of (ii)(X) an Event of Default, (Y) a Termination Event or (Z) an
Additional Termination Event, each as defined in the ISDA.

 

2

 

 

“Hydrocarbons” shall have the meaning set forth in the ISDA.

 

“ISDA Documents” means this Agreement, the ISDA, the Mortgage, and the other
Credit Support Documents, including, without limitation, the Lockbox Documents,
Deposit Account Control Agreement, Notices of Assignment of Proceeds and Letters
in Lieu (each of the foregoing as amended, supplemented, restated, extended or
replaced from time to time), and all other documents, instruments, agreements,
financing statements, certificates and consents executed and delivered in
connection with the foregoing, and all amendments, supplements, restatements,
and modifications of, or substitutions for, any of the foregoing.

 

“Related Rights” means all chattel papers, documents and instruments relating to
Accounts or General Intangibles and all rights now or hereafter existing in and
to all security agreements, leases, and other contracts securing or otherwise
relating to any Accounts or General Intangibles or any such chattel papers,
documents or instruments.

 

“Secured Indebtedness” means (i) all payments owing by any Debtor to Secured
Party in respect of the ISDA, and (ii) all other present and future liabilities
and obligations of any Debtor to Secured Party arising under the ISDA and the
other ISDA Documents, including (A) reasonable attorneys’ fees and expenses, and
(B) any obligations in respect of interest, fees, or expenses that accrue after
the filing of any proceeding under applicable bankruptcy or other debtor relief
laws, regardless of whether allowed or allowable in whole or in part as a claim
in such proceeding.

 

ARTICLE II
SECURITY INTEREST

 

To secure the Secured Indebtedness, Debtors hereby grant to Secured Party a
continuing security interest in, a general lien upon, and a right of set-off
against all of Debtors’ right, title and interest in the following described
Assets, but, only to the extent any of the following described Assets relate, or
are attributable, directly or indirectly, to the Debtors’ oil and gas properties
described on Exhibit A attached here to and incorporated herein for all
purposes:

 

(a)          all now existing and hereafter arising or acquired Accounts, Goods,
General Intangibles, Payment Intangibles, Deposit Accounts that are subject to
the Lockbox Documents and a Deposit Account Control Agreement, among Debtors,
Secured Party and the applicable depository bank), Chattel Paper (including,
without limitation, Electronic Chattel Paper and Tangible Chattel Paper),
Documents, Records, Instruments, advances of credit, money, As-extracted
collateral (including As-extracted collateral from any Debtor’s ownership from
its oil and gas properties described on Exhibit A attached hereto), Equipment,
Inventory, Fixtures and Supporting Obligations, together with all products of
and Accessions to any of the foregoing and all Proceeds of any of the foregoing
(including without limitation all insurance policies and proceeds thereof);

 

3

 

 

(b)          to the extent, if any, not included in clause (a) above, any
Debtor’s now existing or hereafter arising or acquired contracts, agreements,
arrangements or understandings (i) for the sale, supply, provision or
disposition of any Hydrocarbons or other minerals by any Debtor or any one or
more of its agents, representatives, successors or assigns to any purchaser or
acquirer thereof, and all products, replacements and proceeds thereof
(including, without limitation, all sales contracts for Hydrocarbons) and (ii)
relating to the mining, drilling or recovery of any mineral or Hydrocarbon
reserves for the benefit of or on behalf of any Debtor or any one or more of its
agents, representatives, successors or permitted assigns (including, without
limitation, all contract mining, drilling or recovery agreements and
arrangements), and all products and Proceeds thereof and payments thereunder,
together with all products and Proceeds (including, without limitation, all
insurance policies and proceeds) of and any Accessions to any of the foregoing;

 

(c)          to the extent not included in clause (a) above, all Hydrocarbons
and other minerals severed or extracted from the ground (specifically including
all “As-extracted collateral” of any Debtor and all severed or extracted
Hydrocarbons and other minerals severed or extracted from the ground purchased
from other parties), and all Accounts, General Intangibles and products and
Proceeds thereof or related thereto, regardless of whether any such Hydrocarbons
or other minerals are in raw form or processed for sale to the extent that such
Debtor had an interest in the Hydrocarbons or other minerals before extraction
or severance;

 

(d)          to the extent not included above, each and every other item of
personal property and fixtures, including, without limitation, all licenses,
contracts and agreements, (including, without limitation, commodity hedge
agreements and interest rate hedge agreements), and all collateral for the
payment or performance of any contract or agreement, together with all products
and Proceeds (including all insurance policies and proceeds) and any Accessions
to any of the foregoing;

 

(e)          all now existing and hereafter arising or acquired business records
and information (including, without limitation, seismic, geological and
geophysical data and interpretations), including further, without limitation,
computer tapes and other storage media containing the same and computer programs
and software (including, without limitation, source code, object code and
related manuals and documentation and all licenses to use such software) for
accessing and manipulating such information; and

 

(f)          any additional property of any Debtor from time to time delivered
to or deposited with Secured Party or its agent as security for the Secured
Indebtedness or otherwise pursuant to the terms of this Agreement or the other
ISDA Documents.

 

4

 

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

In order to induce Secured Party to enter into this Agreement, Debtors represent
and warrant to Secured Party (which representations and warranties will survive
the creation of the Secured Indebtedness and the entry into the ISDA) that:

 

3.1          Ownership and Liens. Except for the security interest of Secured
Party granted in this Agreement or in any of the other ISDA Documents and any
Permitted Lien (as defined in the Mortgage and in the ISDA), Debtors own
Defensible Title to the Collateral free and clear of any other Liens and adverse
claims. Debtors have full right, power and authority to grant to Secured Party
the security interests, liens and other rights in the Collateral in the manner
provided herein, free and clear of any other Liens and adverse claims other than
Permitted Liens. No other Lien or adverse claim has been created by any Debtor
or is known by any Debtor to exist with respect to any Collateral; and to the
knowledge of Debtors, no financing statement or other security instrument is on
file in any jurisdiction covering such Collateral (including with regard to
Permitted Liens), other than those in favor of Secured Party.

 

3.2          Status of Accounts. Each Account of each Debtor now existing
represents, and each Account of each Debtor hereafter arising will represent,
the valid and legally enforceable indebtedness of a bona fide account debtor
arising from the sale or lease or rendition by each Debtor of goods and/or
services and is not and will not be subject to contra accounts, set-offs,
defenses or counterclaims by or available to account debtors obligated on the
Accounts of each Debtor except as disclosed to Secured Party in writing. Such
goods will have been delivered to, or be in the process of being delivered to,
and such services will have been rendered by each Debtor to the account debtor
and accepted by the account debtor. The amount shown as to each Account of each
Debtor on each Debtor’s books will be the true and undisputed amount owing and
unpaid thereon, subject to any discounts, allowances, rebates, credits and
adjustments to which the account debtor has a right and which are in the
ordinary course of business and properly accounted for in each Debtor’s
financial statements that have been delivered or are hereafter delivered to
Secured Party.

 

3.3          Status of Related Rights. All Related Rights of Debtor are, and
those hereafter arising will be, valid and genuine. Any chattel paper included
in the Related Rights has, and those hereafter arising will have, only one
duplicate original counterpart which constitutes chattel paper or collateral
within the meaning of the Code or the law of any applicable jurisdiction.

 

3.4          Location. Each Debtor’s chief executive office and chief place of
business is located at the address set forth in the preamble of this Agreement.
The office where each Debtor keeps its records concerning the Accounts of Debtor
and the General Intangibles of Debtor and the original of all the Related Rights
of Debtor are located at the same address as such Debtor’s address set forth in
the preamble of this Agreement. The jurisdiction of organization for each Debtor
is the State of Nevada.

 

5

 

 

3.5          Secured Party’s Security Interest. This Agreement creates a valid
and binding security interest in the Collateral securing the Secured
Indebtedness. All filings (which filings are described in Section 4.7 of this
Agreement) and other actions necessary or desirable to perfect or protect such
security interest have been duly or will be immediately taken by Debtors. No
further or subsequent filing, recording, registration or other public notice of
such security interest is necessary in any office or jurisdiction in order to
perfect such security interest or to continue, preserve or protect such security
interest except for continuation statements or for filings upon the occurrence
of any of the events stated in Section 4.7 of this Agreement. To the extent such
security interest can be perfected under the Code, such perfected security
interest in the Collateral constitutes a first-priority (except as to Permitted
Liens) security interest under the Code.

 

ARTICLE IV
COVENANTS AND AGREEMENTS

 

Debtors will at all times comply with the covenants contained in this Article
IV, from the date hereof and for so long as the ISDA is in effect (other than
the indemnity obligations and other continuing obligations under the ISDA
Documents that survive termination thereof).

 

4.1          Title. Debtors agree to protect the Defensible Title to the
Collateral.

 

4.2          Possession of Collateral. Secured Party shall be deemed to have
possession of any of the Collateral in transit to it or set apart for it or its
agent. Otherwise the Collateral shall remain in the possession or control of
Debtors at all times at the risk of loss of Debtors.

 

4.3          Inspection of Collateral. Secured Party may from to time (but it
shall not be obligated to) inspect each Debtor’s records concerning the
Collateral; provided that such inspection shall during reasonable business hours
upon three (3) business days prior written notice by Secured Party and its duly
accredited representatives, but not as to unreasonably interfere with the
business of such Debtors.

 

4.4          Further Assurances. Debtors will (i) from time to time sign,
execute, deliver and file, at the reasonable request of Secured Party, such
financing statements, security agreements or other documents as are necessary to
confirm, perfect, preserve and protect the security interests intended to be
granted hereby; (ii) procure any instruments or documents as may be reasonably
requested by Secured Party as are necessary to confirm, perfect, preserve and
protect the security interests intended to be granted hereby; and (iii) take all
action that may be necessary or desirable, at the reasonable request of Secured
Party, to confirm, perfect, preserve and protect the security interests intended
to be granted hereby. In addition, Debtors hereby authorize Secured Party to
file such financing statements without the signature of any Debtor either in
Secured Party’s name or in the name of any Debtor and as agent and
attorney-in-fact for any Debtor. Debtors shall do all additional and further
acts or things, give assurances and execute documents or instruments as Secured
Party reasonably requires to vest more completely in and assure to Secured Party
its rights under this Agreement.

 

6

 

 

4.5          Filing Reproductions. At the option of Secured Party, a carbon,
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement and may be filed as a financing statement.

 

4.6          Expenses. Each Debtor agrees to pay to Secured Party, all advances,
charges, out-of-pocket costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) incurred by Secured Party in connection
with the transaction which gives rise to this Agreement, in connection with
confirming, perfecting and preserving the security interest and other rights
created under this Agreement, in connection with protecting Secured Party
against any claims or interests of any Person against the Collateral, and in
exercising any right, power or remedy conferred by this Agreement or by law or
in equity (including, without limitation, reasonable attorneys’ fees and legal
expenses incurred by Secured Party in the collection of instruments deposited
with or purchased by Secured Party and amounts incurred in connection with the
operation, maintenance or foreclosure of any or all of the Collateral). The
amount of all such advances, charges, costs and expenses shall be due and
payable by Debtors to Secured Party upon demand together with interest thereon
as provided in the ISDA.

 

4.7          Financing Statement Filings; Notifications. Debtors recognize that
one or more financing statements pertaining to the Collateral will be filed in
one or more filing offices. Debtors will promptly notify Secured Party of any
condition or event that may change the proper location for the filing of any
financing statements or other public notice or recordings for the purpose of
perfecting a security interest in the Collateral. Without limiting the
generality of the foregoing, Debtors will (a) promptly notify Secured Party of
any change (i) in the location of the office where any Debtor keeps its records
concerning its Accounts or (ii) in the “location” of any Debtor within the
meaning set forth in the Code or the jurisdiction in which any Debtor is
incorporated, organized or formed; (b) prior to any of the Collateral becoming
so related to any particular real estate so as to become a fixture on such real
estate, notify Secured Party of the description of such real estate and the name
of the record owner thereof, to the extent such real estate is not already
encumbered in favor or for the benefit of Secured Party; and (c) promptly notify
Secured Party of any change in any Debtor’s name, identity or structure. In any
notice furnished pursuant to this Section 4.7, such Debtor will expressly state
that the notice is required by this Agreement and contains facts that will or
may require additional filings of financing statements or other notices for the
purpose of continuing perfection of Secured Party’s security interest in the
Collateral. Further, Debtors authorize Secured Party to file (but it shall not
be obligated to file), at the expense of Debtors, any and all financing
statements, pursuant to Article 9 of the Code, as Secured Party deems necessary
in its sole discretion in conjunction with this Agreement.

 

7

 

 

ARTICLE V
RIGHTS, REMEDIES AND WARRANTIES

 

5.1          With Respect to Collateral. If an Event of Default has occurred and
is continuing, Secured Party is hereby fully authorized and empowered (without
the necessity of any further consent or authorization from, or notice to, any
Debtor) and the Secured Party is expressly granted the power and right, and
Debtors hereby constitute, appoint and make Secured Party, as its true and
lawful attorney-in-fact and agent in its name, place and stead, with full power
of substitution, in Secured Party’s name or any Debtor’s name or otherwise, for
the sole use and benefit of Secured Party, but at Debtors’ cost and expense, to
exercise all or any of the following rights and powers at any time with respect
to all or any of the Collateral:

 

(a)          to notify account debtor or the obligors on the Accounts, the
General Intangibles and the Related Rights to make and deliver payment to
Secured Party;

 

(b)          to demand, sue for, collect, receive and give acquittance for any
and all funds due or to become due under such Accounts, General Intangibles and
Related Rights and otherwise deal with proceeds;

 

(c)          to receive, take, endorse, assign and deliver any and all checks,
notes, drafts, Documents and other negotiable and non-negotiable Instruments and
Chattel Paper taken or received by Secured Party in connection therewith;

 

(d)          to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto;

 

(e)          to sell, transfer, assign or otherwise deal in or with the same or
the Proceeds or avails thereof or the relative goods, as fully and effectively
as if Secured Party were the absolute owner thereof; and

 

(f)          to extend the time of payment of any or all thereof and to grant
waivers and make any allowance or other adjustment with reference thereto;

 

provided, however that Secured Party shall be under no obligation or duty to
exercise any of the powers hereby conferred upon it and shall be without
liability for any act or failure to act in connection with the collection of, or
the preservation of any rights under, any Collateral.

 

5.2          Default Remedies. Upon the occurrence and during the continuance of
any Event of Default, Secured Party may then, or at any time thereafter and from
time to time, apply, set-off, collect, sell in one or more sales, lease, or
otherwise dispose of, any or all of the Collateral, in its then condition or
following any commercially reasonable preparation or processing, in such order
as Secured Party may elect, and any such sale may be made either at public or
private sale at its place of business or elsewhere, or at any brokers’ board or
securities exchange, either for cash or upon credit or for future delivery, at
such price as Secured Party may deem fair, and Secured Party may be the
purchaser of any or all Collateral so sold and may hold the same thereafter in
its own right free from any claim of Debtors or right of redemption. No such
purchase or holding by Secured Party shall be deemed retention by Secured Party
in satisfaction of the Secured Indebtedness. All demands, notices and
advertisements, and the presentment of Assets at sale are hereby waived. If,
notwithstanding the foregoing provisions, any applicable provision of the Code
or other law requires Secured Party to give reasonable notice of any such sale
or disposition or other action, Debtors hereby agree that twenty calendar days’
prior written notice shall constitute commercially reasonable notice. Secured
Party may require Debtors to assemble the Collateral and make it available to
Secured Party at a place designated by Secured Party which is reasonably
convenient to Secured Party. Any sale hereunder may be conducted by an
auctioneer or any officer or agent of Secured Party.

 

8

 

 

5.3          Right of Set-Off. Upon the occurrence and during the continuance of
any Event of Default, Secured Party is hereby authorized to then, or at any time
thereafter and from time to time, without notice to Debtors (any such notice
being expressly waived by Debtors), apply and set-off (i) any and all deposits
(general or special, time or demand, provisional or final) of Debtors at any
time held by Secured Party; (ii) any and all other claims of Debtors against
Secured Party, now or hereafter existing, (iii) any and all other indebtedness
at any time owing by Secured Party to or for the account of Debtors; (iv) any
and all money, Instruments, securities, Documents, Chattel Paper, credits,
claims, demands and other Assets, rights or interests of Debtors which at any
time shall come into the possession or custody or under the control of Secured
Party, for any purpose; and (v) the Proceeds of any of the foregoing Assets
against the Secured Indebtedness as if the same were included in the Collateral,
and Debtors hereby grant to Secured Party a security interest in, a general lien
upon, and a right of set-off against the foregoing described Assets as security
for the Secured Indebtedness. Secured Party shall have the right to so set-off
and apply such Assets against the Secured Indebtedness regardless of whether or
not Secured Party shall have made any demand for payment of any of the Secured
Indebtedness or shall have given any other notice. Secured Party agrees to
promptly notify Debtors after any such set-off and application; provided that
the failure of Secured Party to give any such notice shall not affect the
validity of such set-off and application. The rights of Secured Party under this
Section 5.3 are in addition to Secured Party’s other rights and remedies
(including, without limitation, other rights of set-off).

 

5.4          Proceeds. After the occurrence and during the continuance of any
Event of Default, the Proceeds of any sale or other disposition of the
Collateral and all sums received or collected by Secured Party from or on
account of the Collateral shall be applied by Secured Party as follows:

 

FIRST: to the payment of all necessary costs and expenses incident to the
execution and enforcement of this Agreement;

 

SECOND: to any and all Secured Indebtedness until paid in full, application to
be made in such order and in such manner as the holder of said Secured
Indebtedness may, in its discretion, elect; and

 

THIRD: the balance, if any, to Debtors or their successors or assigns.

 

9

 

 

5.5          Secured Party’s Duties. The powers conferred upon Secured Party by
this Agreement are solely to protect its interest in the Collateral and shall
not impose any duty upon Secured Party to exercise any such powers. Secured
Party shall be under no duty whatsoever to make or give any presentment, demand
for performance, notice of nonperformance, protest, notice of protest, notice of
dishonor or other notice or demand in connection with any Collateral or the
Secured Indebtedness, or to take any steps necessary to preserve any rights
against prior parties. Secured Party shall not be liable for failure to collect
or realize upon any or all of the Secured Indebtedness or Collateral, or for any
delay in so doing, nor shall Secured Party be under any duty to take any action
whatsoever with regard thereto. Secured Party shall use reasonable care in the
custody and preservation of any Collateral in its possession, but need not take
any steps to keep the Collateral identifiable. Secured Party shall have no duty
to comply with any recording, filing or other legal requirements necessary to
establish or maintain the validity, priority or enforceability of, or Secured
Party’s rights in or to, any of the Collateral.

 

5.6          Secured Party’s Actions. To the extent permitted by applicable law,
each Debtor waives any right to require Secured Party to proceed against any
Person, exhaust any Collateral or pursue any other remedy in Secured Party’s
power, and each Debtor waives any and all notice of acceptance of this Agreement
or of creation, modification, rearrangement, renewal or extension for any period
of any of the Secured Indebtedness from time to time. All dealings between
Debtors and Secured Party, whether or not resulting in the creation of the
Secured Indebtedness, shall conclusively be presumed to have been had or
consummated in reliance upon this Agreement. Upon the occurrence and during the
continuance of an Event of Default, Debtors authorize Secured Party, without
notice or demand and without any reservation of rights against Debtors and
without affecting Debtors’ liability hereunder or on the Secured Indebtedness,
from time to time to (a) take and hold any other Assets as collateral, other
than the Collateral, as security for any or all of the Secured Indebtedness and
exchange, enforce, waive and release any or all of the Collateral or such other
Assets; and (b) apply the Collateral or such other Assets and direct the order
or manner of sale thereof as Secured Party in its discretion may determine.

 

5.7          Transfer of Secured Indebtedness and Collateral. Any of the Secured
Indebtedness may be transferred, in whole or in part, in accordance with the
provisions of the ISDA Documents, and, upon any such transfer, Secured Party may
transfer any or all of the Collateral and shall be fully discharged thereafter
from all liability with respect to the Collateral so transferred, and the
transferee shall be vested with all rights, powers and remedies of Secured Party
hereunder with respect to Collateral so transferred; but with respect to any
Collateral not so transferred Secured Party shall retain all rights, powers and
remedies hereby given. Secured Party may at any time deliver any or all of the
Collateral to Debtors whose receipt shall be a complete and full acquittance for
the Collateral so delivered, and Secured Party shall thereafter be discharged
from any liability therefor.

 

5.8          Cumulative Security. The execution and delivery of this Agreement
in no manner shall impair or affect any other security (by endorsement or
otherwise) for the Secured Indebtedness. No security taken hereafter as security
for the Secured Indebtedness shall impair in any manner or affect this
Agreement. All such now existing security and hereafter arising or acquired
additional security is to be considered as cumulative security.

 

5.9          Continuing Agreement. This is a continuing Agreement and the grant
of the security interests, liens and other rights hereunder shall remain in full
force and effect and all the rights, powers and remedies of Secured Party
hereunder shall continue to exist until the Secured Indebtedness is paid in full
as the same become due and payable and the ISDA has been fully satisfied and
discharged in accordance with its terms (other than the indemnity obligations
and other continuing obligations under the ISDA that survive).

 

10

 

 

5.10        Cumulative Rights. The rights, powers and remedies of Secured Party
hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative. The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of any other rights, powers and remedies of Secured Party. Furthermore,
regardless of whether or not the Code is in effect in the jurisdiction where
such rights, powers and remedies are asserted, Secured Party shall have the
rights, powers and remedies of a secured party under the Code. Secured Party may
exercise its lien or right of set-off with respect to the Secured Indebtedness
in the same manner as if the Secured Indebtedness was unsecured.

 

5.11        Non-Judicial Remedies. Secured Party may (but shall not be obligated
to) enforce its rights hereunder without prior judicial process or judicial
hearing, and each Debtor expressly waives, renounces and knowingly relinquishes
any and all legal rights which might otherwise require Secured Party to enforce
its rights by judicial process. In so providing for non-judicial remedies, each
Debtor recognizes and concedes that such remedies are consistent with the usage
of the trade, are responsive to commercial necessity and are the result of
bargain at arm’s length. Nothing herein is intended to prevent Secured Party
from resorting to judicial process at its option.

 

ARTICLE VI
MISCELLANEOUS

 

6.1          Exercise of Rights; Waivers; Amendments. Time shall be of the
essence for the performance by Debtors of any act under this Agreement or in
connection with the Secured Indebtedness, but Secured Party’s acceptance of
partial or delinquent payments nor any forbearance, failure or delay by Secured
Party in exercising any right, power or remedy shall not be deemed a waiver of
any obligation of Debtors or of any right, power or remedy of Secured Party or
preclude any other or further exercise thereof; and no single or partial
exercise of any right, power or remedy shall preclude any other or further
exercise thereof. Secured Party may remedy any default hereunder or in
connection with the Secured Indebtedness without waiving the default so
remedied, or waive any default hereunder or in connection with the Secured
Indebtedness without waiving any other default including, without limitation,
other occurrences of the same default, nor shall such action by Secured Party
waive any prior or subsequent default. Each Debtor hereby agrees that if Secured
Party agrees to a waiver of any provision hereunder, or an exchange of or
release of the Collateral, or the addition to or release of any obligor or other
person or entity, any such action shall not constitute a waiver of any of
Secured Party’s other rights or of each Debtor’s obligations hereunder. This
Agreement may be amended only by an instrument in writing executed by Debtors
and Secured Party.

 

6.2          Liability for Deficiency. Neither the acceptance of this Agreement
by Secured Party nor any action taken pursuant hereto shall be construed as
relieving any party liable for the Secured Indebtedness or from any other
liability or deficiency thereon. The execution and delivery of this Agreement
shall not in any manner affect any other security for the Secured Indebtedness,
nor shall any security taken hereafter as security for the Secured Indebtedness
impair or affect this Agreement.

 

11

 

 

6.3          Governing Law. THIS AGREEMENT AND THE SECURITY INTEREST AND LIEN
GRANTED BY AND UNDER THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF TEXAS (EXCEPT TO THE EXTENT THAT THE LAWS
OF ANY OTHER JURISDICTION GOVERN THE PERFECTION AND PRIORITY OF THE SECURITY
INTERESTS GRANTED HEREBY) WITHOUT REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES.

 

6.4          Severability. If any provision of this Agreement or of any ISDA
Document is invalid, illegal or unenforceable in any jurisdiction, the other
provisions hereof or of any other ISDA Documents shall remain in full force and
effect in such jurisdiction, and the remaining provisions hereof shall be
liberally construed in favor of the Secured Party in order to effectuate the
provisions hereof, and the invalidity of any provision hereof in any
jurisdiction shall not affect the validity, legality or enforceability of any
such provision in any other jurisdiction.

 

6.5          Subrogation. The Secured Indebtedness shall conclusively be
presumed to have been entered into in reliance upon this Agreement. All dealings
between Debtors and Secured Party, whether or not resulting in the creation of
the Secured Indebtedness, shall be conclusively presumed to have been had or
consummated in reliance upon this Agreement. Until all of the Secured
Indebtedness shall have been paid in full and the ISDA terminated, Debtors shall
have no right to subrogation, and Debtor shall have no right to enforce any
remedy or participate in any Collateral or security whatsoever now or hereafter
held by Secured Party.

 

6.6          Successors and Assigns. All representations and warranties of each
Debtor herein, and the covenants and agreements herein contained by or on behalf
of each Debtor, (a) shall bind each Debtor and each Debtor’s legal
representatives, successors, permitted assigns and all persons who become bound
as debtor to this Agreement and (b) shall inure to the benefit of Secured Party,
its successors and assigns. Debtors shall not assign or transfer any of its
rights or delegate any of its duties or obligations under this Agreement without
the prior written consent of Secured Party.

 

6.7          Continuing Security Agreement.

 

(a)  This Agreement shall constitute a continuing security agreement, and all
representations and warranties, covenants and agreements shall, as applicable,
apply to all future as well as existing transactions contemplated by the ISDA
and the other ISDA Documents. Provisions of this Agreement, unless by their
terms exclusive, shall be in addition to other agreements between the parties.

 

12

 

 

(b)  Except as may be applicable pursuant to Section 9.620 of the Code, no
action taken or omission to act by Secured Party hereunder, including, without
limitation, any action taken or inaction pursuant to Article V, shall be deemed
to be in full satisfaction of the Secured Indebtedness, and the Secured
Indebtedness shall remain in full force and effect, until Secured Party shall
have applied payments (including, without limitation, collections from
Collateral) towards the Secured Indebtedness in the full amount then outstanding
or until such subsequent time as is hereinafter provided in this Section 6.7. To
the extent that any payments on the Secured Indebtedness or proceeds of the
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other party under any debtor relief law, common law or
in equity, then to such extent, the Secured Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received by
Secured Party, and Secured Party’s security interests, rights, powers and
remedies hereunder shall continue in full force and effect.

 

(c)  In the event that the Secured Indebtedness is structured such that there
are times when no indebtedness is owing thereunder, this Agreement shall remain
valid and in full force and effect as to all subsequent indebtedness included in
the Secured Indebtedness.

 

6.8          Survival of Agreements. All covenants and agreements of each Debtor
herein not fully performed before the Effective Date, shall survive such date.

 

6.9          Termination. This Agreement, including the grant of a security
interests, liens and other rights hereunder and all of Secured Party’s rights,
powers and remedies in connection therewith, will remain in full force and
effect regardless of whether the liability of any other obligor may have ceased,
or irrespective of the validity or enforceability of any other instrument
executed in connection with the Secured Indebtedness, and notwithstanding the
reorganization, incapacity or bankruptcy of any obligor, or the reorganization,
or bankruptcy of any Debtor, or any other event or proceeding affecting any
Debtor or any other obligor, but this Agreement shall terminate and be of no
further force and effect upon the earlier of (A) the date Secured Party has (i)
retransferred and delivered all Collateral in its possession to Debtors and (ii)
executed a written release or termination statement of the liens and security
interests against any remaining Collateral and all rights conveyed hereby, and
(B) the date when all Secured Indebtedness has been indefeasibly paid in full
and the ISDA has terminated (other than the indemnity obligations and other
continuing obligations under the ISDA Documents that survive).

 

6.10        Titles of Articles, Sections and Subsections. All titles or headings
to articles, sections, subsections or other divisions of this Agreement are only
for the convenience of the parties and shall not be construed to have any effect
or meaning with respect to the other content of such articles, sections,
subsections or other divisions, such other content being controlling as to the
agreement between the parties hereto.

 

13

 

 

6.11        Counterparts; Effectiveness. This Agreement may be executed by one
or more of the parties hereto in any number of separate counterparts, and all of
such counterparts taken together shall be deemed an original and constitute one
and the same instrument and shall be enforceable as of the Effective Date hereof
upon the execution of one or more counterparts by each of the parties hereto. In
this regard, each of the parties hereto acknowledges that a counterpart of this
Agreement containing a set of counterpart execution pages reflecting the
execution of each party hereto shall be sufficient to reflect the execution of
this Agreement by each party hereto and shall constitute one instrument. Any
signature delivered by a party by facsimile or other form of electronic
transmission shall be deemed an original signature hereto; provided that such
party shall promptly deliver an original signature to the other party to replace
such signature delivered by electronic transmission.

 

6.12        Notices. Any record, notice, demand or document under this Agreement
or in connection with this Agreement shall be in writing and shall or may, as
the case may be, be given in the same manner as notice is given in the ISDA.

 

6.13        Drafting of Agreement. Each party declares that it has contributed
to the drafting of this Agreement or has had the opportunity to have it reviewed
by its counsel before signing it and agrees that it has been purposefully drawn
and correctly reflects its understanding of the transaction that it
contemplates.

 

6.14        Benefits of the ISDA. In connection with its execution and acting
hereunder, Secured Party is entitled to all rights, privileges, protections,
immunities, benefits and indemnities provided to it under the ISDA.

 

6.15        WAIVER OF JURY TRIAL AND DAMAGES. (a) As permitted by applicable
law, each party waives their respective rights to a trial before a jury in
connection with any claim, dispute, or controversy arising between the parties
hereto with respect to this Agreement, and all such claims, Disputes or
controversies shall be resolved by a judge sitting without a jury.

 

(b)         EACH DEBTOR EXPRESSLY AND IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT
NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
ACTION AGAINST SECURED PARTY UNDER THIS AGREEMENT, ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES.

 

6.16        ENTIRE AGREEMENT. THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE MATTERS ADDRESSED HEREIN AND WILL NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

6.17        Conflict. If any term hereof conflicts with any provision of the
Mortgage, the terms of the Mortgage shall control. In the event of a conflict
between the terms of the Mortgage and the ISDA, the terms of the ISDA shall
control. Notwithstanding the foregoing, to the extent any item of Collateral
hereunder also constitutes Mortgaged Property (as defined in the Mortgage) and
the provisions in this Agreement describing the Collateral and granting a
security interest in the Collateral conflict with such provisions set forth in
the Mortgage regarding Mortgaged Property constituting personal property, the
provisions of this Agreement shall control.

 

[Signatures are on the following pages]

 

14

 

 

IN WITNESS WHEREOF, this Agreement has been executed by Debtors and Secured
Party on and effective as of the Effective Date.

 

  DEBTORS:       AMERICAN EAGLE ENERGY CORPORATION,   a Nevada corporation      
By:       Brad Colby     President       AMZG, INC.,   a Nevada corporation    
  By:       Brad Colby     President

 

Signature Page to Security Agreement

  

 

 

 

  SECURED PARTY:       MACQUARIE BANK LIMITED,   a bank incorporated under the
laws of Australia       By:     Name:     Title:         By:     Name:    
Title:         Macquarie POA Ref: #938 dated 22 November 2012 expiry 30 November
2014, signed in Sydney

 

Signature Page to Security Agreement

  

 

 

 

EXHIBIT A

 

OIL AND GAS PROPERTIES OF DEBTORS

 

DIVIDE COUNTY, NORTH DAKOTA

 



 

